COURT OF APPEALS OF VIRGINIA


Present: Judges Fitzpatrick, Annunziata and Senior Judge Duff
Argued at Alexandria, Virginia


DENNIS LEE FELTNER
                                          MEMORANDUM OPINION * BY
v.       Record No. 2596-95-4          JUDGE JOHANNA L. FITZPATRICK
                                             OCTOBER 1, 1996
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF CLARKE COUNTY
                       James L. Berry, Judge
           Spencer D. Ault (Ault & Stein, P.C., on
           brief), for appellant.

           Michael T. Judge, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.



     Dennis Lee Feltner (appellant) was convicted in a bench

trial of possession of cocaine with intent to distribute in

violation of Code § 18.2-248.    On appeal, he argues that the

trial court erred in:    (1) finding that the chain of custody of

the drugs was not broken when a police officer left the drugs in

the trunk of his car and on his desk; (2) admitting the

certificate of analysis when the evidence failed to show that an

authorized agent received the drugs at the laboratory; and (3)

finding the evidence sufficient to convict him of possession of

cocaine with intent to distribute.    For the reasons that follow,

we affirm the conviction.


     *
      Pursuant to Code § 17-116.010 this opinion is not

designated for publication.
                             BACKGROUND

       In December 1994, Investigator Robert Eckman (Eckman) and

Lieutenant Harvey R. Norris (Norris), Frederick County Sheriffs

assigned to a Regional Drug Task Force, received information

that, on December 5, 1994, appellant, an employee of a fruit

stand in Clarke County, would travel to Maryland to pick up some

produce and "would also pick up some cocaine."     On the night of

December 5, 1994, Eckman, Norris, and other officers set up

surveillance, saw the produce truck return to Clarke County at

3:00 a.m., and followed the truck into the fruit stand's parking

lot.   Appellant denied that there were any drugs in the produce

truck and consented to a search of the truck and his person.

While patting appellant's leg, Norris felt something in his pant

pocket and asked what it was.   Appellant responded, "You found

it."   Norris removed twelve grams of cocaine from appellant's

pocket and gave the drugs to Eckman.      Investigator Michael

Donohoe (Donohoe), searched appellant's personal vehicle after

receiving permission, and found a Tupperware container with two

baggies of a white substance on the front driver's side

floorboard.   Donohoe gave the baggies to Eckman.
       Appellant identified the white substance as cocaine and told

Donohoe that he needed the cocaine to stay awake because he drove

during the night.   Appellant also told Donohoe that "he would

pick up cocaine in Maryland for his friends in the area."

Appellant "never actually said that he sold" cocaine, but that




                                  2
"he would collect the money and go get it."

     Eckman took the drugs recovered from appellant and his car,

placed them in a brown paper bag, and locked them in the trunk of

his car.   No other paper bags with similar substances were in the

trunk of Eckman's car.    Eckman went home to sleep at 5:00 a.m.

and left for the Task Force office at 7:30 a.m.    The drugs

remained locked in his trunk during this period, and only Captain

Richards, a fellow police officer and head of the motor pool, had

another set of keys to the car.   At trial, Eckman testified that,

when he left for work, his car "showed no signs of entry."
     When Eckman arrived at the Task Force office, he removed the

paper bag containing the drugs from his trunk.    They were in the

same place and the same condition as when he placed them there.

Eckman put the bag on his desk and completed paperwork.      Later,

he packaged and sealed the items in an evidence bag and placed

the drugs in his evidence locker.     He had the only key.   The

drugs remained in Eckman's evidence locker until December 20,

1994, when he delivered them to the [laboratory] in Fairfax,

Virginia, and handed the drugs to Steve McNeil.    Prior to trial,

on May 19, 1995, Eckman picked up the drugs from the laboratory.

The analyzed substance was eighteen grams of cocaine with a

street value of $1,800.

     At trial, Eckman, Donohoe, and Norris testified that the

amount of cocaine and the method of packaging was inconsistent

with personal use.   Eckman identified the drugs introduced at




                                  3
trial as the same drugs seized from appellant and from the

container in his car.   Appellant testified, never denied the

drugs were his, but stated that the cocaine was for his personal

use.   He denied telling Donohoe that he would give cocaine to his

friends.   He testified that he earned $600 to $700 per week and

spent $600 at least once per week on cocaine.

       Appellant objected to the admission of the certificate of

analysis, arguing that the chain of custody was broken when the

drugs were left in Eckman's trunk and when they were delivered to

the laboratory.   The trial court found that "the Commonwealth has

shown with reasonable certainty that there has been no alteration

or substitution of the items examined."
       Additionally, appellant argued that the Commonwealth failed

to prove his intent to distribute cocaine.   The trial court found

that "the quantities involved, these statements of the

[d]efendant and his testimony here in [c]ourt today of his income

among other things all indicate an intent to distribute in the

[c]ourt's opinion beyond a reasonable doubt."
                          CHAIN OF CUSTODY

       "'The admissibility of evidence is within the broad

discretion of the trial court, and a ruling will not be disturbed

on appeal in the absence of an abuse of discretion.'"    Brown v.

Commonwealth, 21 Va. App. 552, 555, 466 S.E.2d 116, 117 (1996)

(quoting Crews v. Commonwealth, 18 Va. App. 115, 118, 442 S.E.2d
407, 409 (1994)).   The chain of custody rule requires "'a showing



                                  4
with reasonable certainty that the item [has] not been altered,

substituted, or contaminated prior to analysis, in any way that

would affect the results of the analysis.'"    Reedy v.

Commonwealth, 9 Va. App. 386, 387, 388 S.E.2d 650, 650-51 (1990)

(quoting Washington v. Commonwealth, 228 Va. 535, 550, 323 S.E.2d
577, 587 (1984), cert. denied, 471 U.S. 1111 (1985)).     In proving

the chain of custody, however, the Commonwealth "'is not required

to exclude every conceivable possibility of substitution,

alteration or tampering.'"    Robertson v. Commonwealth, 12 Va.

App. 854, 857, 406 S.E.2d 417, 419 (1991) (quoting Pope v.

Commonwealth, 234 Va. 114, 129, 360 S.E.2d 352, 357 (1987), cert.

denied, 485 U.S. 1015 (1988)).    "'Where there is mere speculation

that contamination or tampering could have occurred, it is not an

abuse of discretion to admit the evidence and let what doubt

there may be go to the weight to be given the evidence.'"     Brown,
21 Va. App. at 556, 466 S.E.2d at 117 (quoting Reedy, 9 Va. App.

at 391, 388 S.E.2d at 652).

     In the instant case, the evidence established that, after

Eckman received the drugs, he placed them in a paper bag and

locked the bag in the trunk of his car for several hours.    No

evidence suggested any break in of the car or that the condition

of the item had been changed.    When Eckman retrieved the drugs

from his trunk, the paper bag was in the same place in his trunk

and appeared unchanged.   Although Captain Richards had access to

Eckman's car, "he too was an employee of the police department."



                                  5
 Brown, 21 Va. App. at 556, 466 S.E.2d at 118.     The access of

Captain Richards, "without more, did not constitute a break in

the chain of custody."     Id.   Appellant presented no evidence of

tampering or alteration.    The suggestion that a break in the

chain of custody occurred while the drugs were in the trunk of

Eckman's car is based on mere speculation.

     Appellant's additional contention that the chain of custody

was broken when the drugs were left on Eckman's desk is

procedurally barred.   "No ruling of the trial court . . . will be

considered as a basis for reversal unless the objection was

stated together with the grounds therefor at the time of the

ruling, except for good cause shown or to enable the Court of

Appeals to attain the ends of justice."     Rule 5A:18.   We will not

consider an argument on appeal which was not presented to the

trial court.   Jacques v. Commonwealth, 12 Va. App. 591, 593, 405
S.E.2d 630, 631 (1991) (citing Rule 5A:18).
            ADMISSIBILITY OF THE CERTIFICATE OF ANALYSIS

     Appellant next contends that the trial court erred in

admitting the certificate of analysis into evidence when it

failed to show that an authorized agent received the drugs at the

laboratory.

     We agree that to establish a proper chain of custody, it

must be shown that the laboratory received the material to be

analyzed.   However, the statutory scheme for establishing proper

receipt is not the only method of proof available to the



                                    6
Commonwealth.      Code § 19.2-187.01 does not require the signature

of the person who received the evidence to be on the certificate

of analysis; rather, Code § 19.2-187.01 specifies that a

signature on the request for laboratory examination form is prima

facie evidence that the individual is an authorized agent of the

laboratory. 1     "Code § 19.2-187.01 does not 'specifically require'

the Commonwealth to identify the recipient of analyzed material

evidence only through a 'request for laboratory examination

form.'      The agency relationship may be established by other

evidence."       Harshaw v. Commonwealth, 16 Va. App. 69, 72, 427
S.E.2d 733, 736 (1993).

       The trial court properly admitted the certificate of

analysis into evidence.      The court could reasonably infer that

McNeil was an authorized agent of the lab, as Eckman testified

that he went to the lab and delivered the drugs to McNeil.

Appellant presented no evidence to rebut the Commonwealth's prima

facie case to show that McNeil was not an authorized agent of the

lab.       Thus, because the signature of the recipient is not

       1
        Code § 19.2-187.01 provides, in pertinent part, as follows:

               The signature of the person who received the
               material for the laboratory on the request
               for laboratory examination form shall be
               deemed prima facie evidencethat the person
               receiving the material was an authorized
               agent and that such receipt constitutes
               proper receipt by the laboratory for purposes
               of this section.

(Emphasis added.)



                                     7
required for the certificate of analysis to be admissible, no

error occurred.
                    SUFFICIENCY OF THE EVIDENCE

     Lastly, appellant argues that the trial court erred in

finding the evidence sufficient to convict him of possession of

cocaine with intent to distribute.

     "'Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible

therefrom.'"   Brown, 21 Va. App. at 555, 466 S.E.2d at 117

(quoting Crews, 18 Va. App. at 117, 442 S.E.2d at 408).     "The

credibility of witnesses and the weight accorded their testimony

are matters solely for the trier of fact."   Bell v. Commonwealth,

22 Va. App. 93, 99, 468 S.E.2d 114, 117 (1996).

     "Possession with intent to distribute is a crime which

requires 'an act coupled with a specific intent.'"   Stanley v.

Commonwealth, 12 Va. App. 867, 869, 407 S.E.2d 13, 15 (1991) (en

banc) (quoting Adkins v. Commonwealth, 217 Va. 437, 440, 229
S.E.2d 869, 871 (1976)).   "'Possession of a quantity [of cocaine]

greater than that ordinarily possessed for one's personal use may

be sufficient to establish an intent to distribute it.'"

Gregory v. Commonwealth, 22 Va. App. 100, 110, 468 S.E.2d 117,

122 (1996) (quoting Iglesias v. Commonwealth, 7 Va. App. 93, 110,

372 S.E.2d 170, 180 (1988) (en banc)).

     In the instant case, viewing the evidence in the light most



                                 8
favorable to the Commonwealth, we hold that the evidence was

sufficient to establish that appellant possessed cocaine with the

intent to distribute.   Appellant admitted picking up cocaine to

give to his friends for money.    Eckman, Donohoe, and Norris all

testified that the amount of cocaine seized from appellant was

inconsistent with personal use.   Additionally, Norris indicated

that the method of packaging was inconsistent with personal use.

Although, at trial, appellant denied earlier stating to police

that he picked up cocaine that he later gave to his friends, the

trial judge, as finder of fact, was entitled to disbelieve

appellant's testimony and accept that of the Commonwealth's

witnesses.
     Accordingly, the decision of the trial court is affirmed.

                                                    Affirmed.




                                  9